Citation Nr: 1124495	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  97-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sinusitis allergic rhinitis, hay fever and allergies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in May 2005.  

In November 2006, the Board denied the claim for service connection for sinusitis.  The Veteran appealed the Board's November 2006 decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2010 memorandum decision, vacated the Board's November 2006 decision in light of its decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the issue as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Report of Medical History at service entry shows that the Veteran reported symptoms such as frequent or severe headache, eye trouble, sinusitis, hay fever, and pain or pressure in chest.  In the physician summary section of that September 1965 Report of Medical History, there is a notation of "Allergic Rhinitis."  The service treatment records are silent for treatment of respiratory problems.  However, at separation, he again reported on the Report of Medical History that he had chronic or frequent colds and sinusitis.  The physician summary on this document includes a notation of "occ sinusitis, no medication."  

The Veteran contends that he has a current respiratory disorder that is related to service.  He was afforded a VA examination in January 2006, which revealed that his sinus was normal.  Clinical evaluation was also negative, and the examiner indicated that there was no evidence of chronic sinus disease and reported that the Veteran had sinusitis by history.  Rather, the examiner reported that the Veteran likely had allergic rhinitis.  The examiner concluded by opining that "it is unlikely that the military caused this."  

To comply with the Court's November 2010 decision, the Board finds that another VA examination is necessary to adjudicate the appeal of the Veteran's expanded service connection issue.  Thus, after all pertinent updated medical records have been obtained, he must be afforded a new VA examination to determine whether he has any respiratory disability that is related to or was aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA and/or private treatment records and associate them with the claims folder.

2.  Then afford the Veteran an appropriate VA examination to determine the nature, extent, onset, and etiology of any respiratory disorder found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.

The examiner should state the likelihood that any respiratory disability, including but not limited to allergic rhinitis, sinusitis, hay fever and allergies, found to be present existed prior to service.  If the examiner concludes that a respiratory disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having a respiratory disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  The examiner should comment to all notations made in the service treatment records, including the September 1965 and September 1967 Reports of Medical History.  In offering each of these opinions, the examiner must specifically acknowledge and comment on the Veteran's report regarding the onset and/or continuity of his respiratory symptoms.  The rationale for all opinions expressed should be provided.

3.  Then adjudicate the Veteran's claim of service connection for respiratory disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

